Citation Nr: 0600516	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus (SLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had verified active military service from June 
1984 to March 1987, apparently followed by additional service 
(not yet verified), as well as reserves service with the 
Pennsylvania Army National Guard beginning in September 1995.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2002 rating decision.  
The veteran filed a notice of disagreement (NOD) in April 
2003, and the RO issued a statement of the case (SOC) in 
April 2004.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in June 2004.

In November 2004, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.  During the hearing, 
the veteran submitted additional medical treatise evidence 
directly to the undersigned, along with a waiver of initial 
RO consideration.  Also during the hearing, the veteran 
requested, and the undersigned granted, a 60-day abeyance 
period within which to submit additional evidence.  In 
December 2004, the veteran's representative submitted, along 
with a waiver of RO jurisdiction, a VA medical note dated 
that same month from a VA physician.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).

For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

In the veteran's August 2002 claim, he claimed service 
connection for lupus as a direct result of his veteran's 
"Gulf War Services."  However, the only period of active 
duty service verified, to date, is the period from June 1984 
to March 1987.  The Board observes that a January 1996 
request for the veteran's medical records from the Personnel 
Branch of the Adjutant General of the Commonwealth of 
Pennsylvania refers to the veteran's release from active duty 
on September 10,  1995.  Under these circumstances, the Board 
finds that the RO should undertake all appropriate action to 
contact all  appropriate components of the service department 
and the National Personnel Records Center (NPRC) to verify 
any additional period(s) of active duty service, as well as 
to obtain any outstanding medical records associated with 
such period(s) of service.  

During the November 2004 Board hearing, the veteran testified 
that he believed he had symptoms of lupus on various 
occasions during active military service to include joint 
pain, chest pain, breathing difficulty and rashes throughout 
his body.  The Board notes that the veteran's service medical 
records reflect numerous complaints of joint pain, although 
some appear related to a motor vehicle accident, as well as 
complaints of rashes over various parts of the veteran's 
body.  Recent medical evidence includes a June 2002 letter 
from a VA physician (Dr. Pullman) stating that the veteran's 
diagnosis of SLE was made in August 1999.  A December 2002 VA 
Gulf War Registry Examination report reflects that the 
veteran asked the examining physician his opinion regarding 
the issue of lupus and service connection.  The VA examiner 
reported that he discussed with the veteran that there was no 
known relation between Gulf War involvement and lupus and 
there was a significant interval between his service in the 
Gulf War and the diagnosis of lupus.  However, in a December 
2004 VA note authored by Dr. Pullman, she stated that it is 
likely that the veteran had lupus for years prior to his 
final diagnosis in 1999.  She noted that, by history, his 
complaints go back to 1987, and more likely than not, the 
lupus was present during military service.  

Hence, the Board finds that the RO should also arrange for 
the veteran to undergo an appropriate VA medical examination 
at an appropriate VA medical facility to obtain a VA opinion, 
based on consideration of the veteran's documented history 
and assertions, as to the date of onset of the veteran's SLE, 
and the relationship, if any, between such disability and 
active military service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159 (c)(4) (2005).  The veteran is hereby 
advised that failure to report to the any scheduled 
examination without good cause, may well result in a denial 
of the claims.  See 38 C.F.R. § 3.655 (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examinations, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo a VA 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA medical center (MC) in Philadelphia, Pennsylvania, dated 
from November 1998 to July 2003.  However, the record 
reflects that the veteran currently receives treatment at the 
Philadelphia VAMC and that he was also treated prior to 
November 1998.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
above-referenced facility, from March 1987 to November 1998 
and from July 2003 to the present, following the procedures 
set forth in 38 C.F.R. § 3.159(c) (2005), as regards 
requesting records from Federal facilities.

The RO should also give the veteran and his representative 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal, notifying him that he has 
a full one-year period for response.  See 38 U.S.C.A § 5103; 
but see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should invite the veteran to submit all evidence in 
his possession.  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  For the sake of 
efficiency, in adjudicating the claim on appeal, the RO 
should consider the additional evidence submitted directly to 
the Board in November and December 2004 (notwithstanding the 
waivers of initial RO consideration of that evidence).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should undertake all 
appropriate action to contact the NPRC 
and all appropriate components of the 
service department to verify any 
period(s) of the veteran's active duty 
service after March 1987, and to obtain 
and associate with the claims file all 
outstanding medical records associated 
such period(s) of service.  All 
responses/records received should be 
associated with the claims file.

2.  The RO should obtain from the 
Philadelphia VAMC any outstanding records 
of medical evaluation and/or treatment of 
the veteran's lupus, from March 1987 to 
November 1998, and from July 2003 to the 
present).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO's notice 
letter to the veteran should inform him 
of what evidence VA will obtain, and what 
evidence he is responsible for obtaining.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate VA examination, by a 
physician, for evaluation of, and medical 
opinion pertaining to, the veteran's 
systemic lupus erythematosus.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her reports, and all 
clinical findings should be reported in 
detail..  

The examiner should offer an opinion, 
based on examination of the veteran and 
consideration of his documented medical 
history (to include the veteran's in- and 
post-service medical records) as whether 
it is as least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's systemic 
lupus erythematosus a) had its onset 
during active duty service; b) was 
manifested to a compensable degree with 
in one year following discharge from 
active service; or b) is otherwise 
medically related to disease or injury 
incurred or aggravated during service.  
In rendering the requested opinion, the 
examiner should specifically consider and 
discuss Dr. Pullman's June 2002 and 
December 2004 opinions.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include that submitted directly to 
the Board in November and December 2004) 
and legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



 
 
 
 


